DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Sep 2021 has been entered.

This Office Action is responsive to Applicant's Amendment and Remarks, filed 27 Sep 2021, in which claim 1 is amended to change the scope and breadth of the claim.
The declaration of Ting Zhang (technical expert), submitted by Applicants on 27 Sep 2021 under 37 CFR § 1.132, is acknowledged and will be further discussed below as the Zhang Declaration herein.

This application is a domestic application, filed 11/15/2018; and claims benefit as a CON of 15/958,930, filed 04/20/2018; which is a DIV of 14/683,415, filed 04/10/2015, now abandoned; which is a CON of 12/787,283, filed 05/25/2010, issued as PAT 

Claims 1-18, 20-24, 26-29, and 31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections Withdrawn
Applicant’s Amendment and the Zhang Declaration, filed 27 Sep 2021, with respect that the specification is objected to under 35 U.S.C. 132(a) has been fully considered and is persuasive, as Applicant's remarks and the Zhang Declaration are persuasive that the chemical structure named "polynuclear iron (III)-hydroxide 4(R)-(poly-(1→4)-O-α-D-glucopyranosyl)-oxy-2(R),3(R),5(R),6-tetrahydroxy-hexanoate" does not constitute new matter in view of the drawings figure 2 as originally filed. As provided in MPEP 2163.02, "Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention." In the instant case, the Applicant's remarks and the Zhang Declaration are persuasive that the Examiner's interpretation detailed in the Office Action mailed 28 Apr 2021 does not correctly consider all factors regarding the Cahn-Ingold-Prelog rules resulting in a flawed analysis of the naming of the stereochemistry of the indicated molecule. Applicant's remarks and the Zhang Declaration have provided a thorough explanation of how the Cahn-Ingold-Prelog rules properly apply to the naming of the stereochemistry of the indicated molecule as 
This objection has been withdrawn. 

Other relevant art is Feigh et al. (US 3,395,229 A, issued 30 Jul 1968, provided by Applicant in IDS mailed 06 Oct 2021)
Feigh et al. discloses compositions of iron choline citrate and a process for combatting iron deficiency anemia in suckling pigs comprising orally administering to the mother sow a quantity of iron choline citrate. (column 1, abstract) Feigh et al. discloses iron choline citrate is administered by mixing it with the ration or drinking water of the sow, and the level of administration is desirably at least about 600 milligrams, and preferably about 1200 milligrams, of elemental iron from iron choline citrate per day for each 100 pounds of body weight of the sow. Higher levels may be used, up to about 1600 milligrams per 100 pounds of body weight. (column 1, lines 65-70) Feigh et al. discloses with pharmaceutical grade iron choline citrate, each gram is equivalent to 120 mg. of elemental iron, and 100 mg. of elemental iron corresponds to 833 milligrams of iron choline citrate. (column 2, line 50) This corresponds to a prefered dose of approximately 3.17 mg elemental iron/kg body weight of the sow per day or a higher dose of 4.24 mg/kg body weight of the sow per day. 
Feigh et al. does not specifically disclose the method comprising administering the iron carbohydrate complex in a single dosage of at least 9 mg of elemental iron per kg of body weight to a subject in need thereof or a human subject in need thereof, or the 
It would not have been obvious to one of ordinary skill in the art before the time of the invention to modify the teachings of Feigh et al. to arrive at the instant invention as claimed. Feigh et al. teaches administration of iron choline citrate to a sow in order that it is passed on to suckling pigs, teaches administering said amount of iron choline citrate mixed in with a food ration or drinking water, and teaches a dosage lower than at least 9 mg of elemental iron per kg of body weight. Further, Feigh et al. is drawn to combatting iron deficiency anemia in suckling pigs, whereas amended claim 1 specifies the subject is a human subject. Therefore the instant invention as claimed would not have been obvious over the teachings of Feigh et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-18, 20-24, 26-29, and 31 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623